No. 25,305.
OPINION DENYING A REHEARING.
The opinion of the court was delivered by
Hopkins, J:
A motion for rehearing concedes that neither error of law nor of fact is contained in the opinion and judgment. If the defendants will set about a reassignment of the ninth-grade pupils by zoning or districting the city, or by some other reasonable method as indicated in the opinion, and will do so in good faith and without regard to color, the difficulties of administration of the school affairs of Coffeyville will largely disappear.
A rehearing is denied and the peremptory writ will issue.